UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4595



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALEX ARTIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CR-04-11)


Submitted:    April 28, 2005                  Decided:   May 3, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Ellenson, Newport News, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Michael J. Elston, Assistant
United States Attorney, Richard D. Cooke, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alex Artis appeals his convictions for possession with

intent to distribute crack cocaine, possession of a firearm in

relation to and furtherance of a drug trafficking crime, possession

of an unregistered firearm, and possession of a firearm by a

convicted felon.    Artis asserts that the district court erred by

permitting    admission   of   a    certified    copy   of   Artis’s   prior

conviction for possession of a firearm while in possession of

cocaine.   Artis contends that admission of this evidence violated

Federal Rule of Evidence 609 and unfairly tainted his trial. After

consideration of the record, we affirm.

           The district court actually admitted the evidence under

Federal Rule of Evidence 404(b),* which prohibits evidence of prior

conduct proving the character of a person in order to show action

in conformity therein, but permits evidence of prior conduct if it

is (1) relevant, (2) “probative of an essential claim or an element

of the offense,” (3) reliable, and (4) its probative value is not

“substantially   outweighed    by    confusion    or    unfair   prejudice.”

United States v. Queen, 132 F.3d 991, 997 (4th Cir. 1997).                In

addition, the evidence necessary to prove a defendant’s lack of

credibility is an issue separate from character that satisfies Rule



     *
      Rule 609 does not address or prevent the introduction of
prior convictions offered to prove the falsity of defendant’s
testimony. United States v. Norton, 26 F.3d 240, 243-44 (1st Cir.
1994).

                                    - 2 -
404(b).     United States v. Lamarr, 75 F.3d 964, 970-71 (4th Cir.

1996).    The district court’s decision to admit evidence of prior

bad acts under Rule 404(b) is reviewed for abuse of discretion.

Queen, 132 F.3d at 998.

            Here, Artis testified that, although he had sold crack

cocaine in the past, he never carried a gun while selling crack

cocaine because he did not need one, and he did not know what an

“eight ball” was.      Artis’s prior conviction was inconsistent with

his assertions that he did not need a gun, did not know how crack

cocaine was measured, and had never possessed a gun while selling

crack cocaine.     Although Artis argues that his testimony concerned

possession    of   a   firearm   during   a   drug   sale   while      his   prior

conviction involved only drug and firearm possession, his testimony

that he did not need to carry a firearm in connection with drug

dealing was clearly inconsistent with his prior conviction for

possession    of   a   firearm   in   connection     with   a   drug    offense.

Applying the principles of Rule 404(b) discussed above, we find

that the district did not abuse its discretion in admitting the

evidence.

            Accordingly, we affirm Artis’s convictions.             We dispense

with oral argument, because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED



                                      - 3 -